O’NIELL, J.
Plaintiff appeals from a judgment rejecting his demand to annul a sale of lands to defendant.
It is alleged in the petition that the transfer of title was made merely as an accommodation to defendant, plaintiff’s brother, to improve his credit in the mercantile business; that, although it was declared in the authentic deed that the price, $2,000, was paid in cash, no consideration whatever was paid; that there was a verbal agreement that defendant would reconvey the property to plaintiff on demand; and that, as security therefor, defendant gave plaintiff a promissory note, secured by mortgage, for $7,000, which note was afterwards returned to defendant, on his representing that he needed it to borrow money on.
The evidence shows, and the district judge found, that, though the $2,000 purchase price was not paid at the time of the sale, it was paid afterwards, when defendant redeemed the mortgage note of $7,000, which he had pledged to plaintiff, not as security for a return of the property, but as security for the payment of the $2,000.
The judgment appealed from is affirmed.